UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	January 1, 2014 — June 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: After pulling back at the start of the year, equity markets resumed their steady advance through the halfway mark of 2014. In June, the S&P 500 Index posted its fifth consecutive month of gains. The bond market has also generated solid positive results across many sectors this year. Underpinning these stable returns is growing evidence of an economy on the mend, including a strengthening jobs market, and accelerating consumer spending and business investment. Corporations are participating in this improvement, as reflected in stronger-than-expected earnings growth and heightened merger-and-acquisition activity. One notable characteristic of this market environment is its historically low level of volatility — arelative calm that experience indicates does not last forever. As we move into the second half of the year, we also note that a range of geopolitical uncertainties could push risk levels higher. That said, Putnam offers a wide range of strategies for all market conditions, including portfolios designed for periods of higher market volatility. As always, thank you for investing with Putnam. Performance summary (as of 6/30/14) Investment objective As high a level of current income as Putnam Investment Management, LLC (Putnam Management) believes is consistent with preservation of capital Net asset value June 30, 2014 Class IA: $7.23 Class IB: $7.23 Total return at net asset value Citigroup Non-U.S. JPMorgan Barclays U.S. World Developed (as of Class IA Class IB Aggregate Government High Yield 6/30/14) shares* shares† Bond Index Bond Index Index‡ 6 months 3.69% 3.50% 3.93% 5.95% 5.76% 1 year 8.86 8.36 4.37 8.88 12.60 5 years 71.35 69.71 26.74 19.28 98.98 Annualized 11.37 11.16 4.85 3.59 14.75 10 years 81.64 79.35 61.87 61.42 141.41 Annualized 6.15 6.02 4.93 4.90 9.21 Life 235.03 223.91 217.54 204.26 — Annualized 5.99 5.82 5.73 5.51 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 15, 1993. † Class inception date: April 6, 1998. ‡ The fund’s secondary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s classIA shares. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. The JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio composition Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary overtime. Credit quality Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. To be announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings and portfolio credit quality will vary over time. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. Derivative offset values are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Putnam VT Diversified Income Fund 1 Report from your fund’s manager What was the bond market environment like during the six months ended June 30, 2014? Overall, it was a favorable environment for taking credit and prepayment risk, but there were periods of modest volatility. As the period began, the Federal Reserve [Fed] started reducing its stimulative bond-buying program. With that process under way, lackluster economic data, coupled with concern about emerging-market [EM] currencies, caused investors to assume a more risk-averse posture. Asset flows shifted toward the relative safety of U.S. Treasuries, pushing the yield on the 10-year note down to 2.65%, its lowest level since mid-November. By February, however, with EM stress abating, market participants were encouraged by the resiliency of U.S. stocks as well as lower Treasury yields. The capital markets were also buoyed by investors largely dismissing weak economic data as a function of severe weather in the United States that affected some of its most densely populated regions. Treasury yields declined further during the period’s second half, partly as a result of global demand for longer-maturity bonds. Concern about capital flight from Russia due to the Ukraine crisis, along with unrest in the Middle East related to developments in Iraq, prompted investors to once again seek the perceived safety of Treasuries. Demand also received a boost in June when the European Central Bank [ECB] implemented a negative deposit rate of –0.10% in the hope of stimulating bank lending to help stave off deflation and bolster eurozone economic growth. Which holdings and strategies had the biggest influence on the fund’s performance? Collectively, our corporate and mortgage-related credit strategies were the biggest contributors to performance, most notably our holdings of high-yield bonds, commercial mortgage-backed securities [CMBS], and non-agency residential mortgage-backed securities [RMBS]. These sectors were aided by investor demand for higher-yielding securities, supportive fundamentals, and the prospect of increased global liquidity in light of the ECB’s policy announcement. Within CMBS, the fund benefited from solid security selection in BBB/Baa-rated subordinated “mezzanine” bonds, which offer relatively high yields at what we believe are acceptable levels of risk. Within non-agency RMBS, pay-option adjustable-rate mortgage-backed securities were the maincontributors. Our prepayment strategies, which we implemented with securities such as interest-only and inverse interest-only collateralized mortgage obligations [CMOs], provided a further boost to the fund’s return. Although rates fell during the quarter, the decline wasn’t severe enough to trigger substantial refinancing of the mortgages underlying our CMO holdings. As a result, prepayment speeds that continued to be slower than expected bolstered the securities’ values. Overseas, our allocation to Greece, which was held against a net short position in Germany, also worked well, as did our investments in EM debt, primarily U.S.-dollar-denominated holdings in Argentina. On the downside, our interest-rate and yield-curve positioning hampered performance. The fund was defensively positioned for a rising-rate environment and a steepening yield curve. In the United States, duration — a key measure of interest-rate sensitivity — was negative on a net basis, which likely would have helped the fund’s return had rates risen. However, U.S. rates declined and the yield curve moderately flattened. Outside the United States, our long-duration strategy in Europe helped, since rates generally fell across the region and partially offset the negative impact of our U.S. duration strategy. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps to hedge interest rate risk and to gain exposure to interest rates. We also used “swaptions,” which gave us the option to enter into a swap contract, to hedge duration and convexity, and to isolate prepayment risk. We also utilized total return swaps as a hedging tool and to help manage the fund’s sector exposure, as well as credit default swaps to hedge the fund’s credit risk. Lastly, we used currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the months ahead, and how are you positioning the fund? As 2014’s second quarter came to a close, it appeared that the U.S. economic environment was transitioning back to a more positive growth pattern. In our view, U.S. gross domestic product could grow at a 3% to 3.5% rate during the second half of the year, which would likely lead to higher interest rates. Against this backdrop, we have underweight exposure on the 2-to 5-year portion of the yield curve, since we believe this is the area of the curve that would be most affected should the Fed begin to unwind its accommodative monetary policy sooner than the markets are currently anticipating. Additionally, we will continue our efforts to minimize overall interest-rate risk in theportfolio. As for other aspects of portfolio positioning, we plan to maintain overweights in market sectors that have benefited from increased liquidity, such as CMBS and non-agency RMBS. However, the current yield advantage over Treasuries offered by these sectors is not as great as it was, and with certain central banks potentially raising rates in the medium term, the liquidity in these areas of the market could diminish. We are cognizant of this risk and, as a result, are maintaining a cash cushion in the portfolio. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. 2 Putnam VT Div ersified Income Fund Consider these risks before investing: The value of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager D. William Kohli is a Co-Head of Fixed Income at Putnam. He joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Kevin F. Murphy; Michael V. Salm; and Paul D. Scanlon, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Diversified Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financialrepresentative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2014, to June 30, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/14 for the 6 months ended 6/30/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.89 $5.15 $3.86 $5.11 Ending value (after expenses) $1,036.90 $1,035.00 $1,020.98 $1,019.74 Annualized expense ratio 0.77% 1.02% 0.77% 1.02% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in theyear. 4 Putnam VT Div ersified Income Fund The fund’s portfolio 6/30/14 (Unaudited) MORTGAGE-BACKED SECURITIES (47.2%)* Principal amount Value Agency collateralized mortgage obligations (20.0%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.993s, 2032 $163,788 $243,911 IFB Ser. 3408, Class EK, 25.182s, 2037 69,706 101,959 IFB Ser. 2979, Class AS, 23.717s, 2034 22,400 28,672 IFB Ser. 3072, Class SM, 23.24s, 2035 176,883 253,908 IFB Ser. 3072, Class SB, 23.094s, 2035 181,299 258,509 IFB Ser. 3249, Class PS, 21.774s, 2036 147,725 203,139 IFB Ser. 3065, Class DC, 19.405s, 2035 331,985 475,226 IFB Ser. 3998, Class KS, IO, 6.548s, 2027 2,322,663 393,945 IFB Ser. 4105, Class LS, IO, 5.998s, 2041 2,773,409 511,722 IFB Ser. 319, Class S2, IO, 5.848s, 2043 1,316,400 304,470 IFB Ser. 4240, Class SA, IO, 5.848s, 2043 8,138,417 1,897,879 IFB Ser. 4245, Class AS, IO, 5.848s, 2043 5,363,397 1,247,009 IFB Ser. 317, Class S3, IO, 5.828s, 2043 3,550,213 812,359 IFB Ser. 14-326, Class S2, IO, 5.798s, 2044 7,591,115 1,862,687 IFB Ser. 323, Class S1, IO, 5.798s, 2044 3,464,929 775,819 IFB Ser. 310, Class S4, IO, 5.798s, 2043 3,617,991 938,760 IFB Ser. 311, Class S1, IO, 5.798s, 2043 8,105,560 1,842,489 IFB Ser. 308, Class S1, IO, 5.798s, 2043 2,708,431 692,356 IFB Ser. 269, Class S1, IO, 5.798s, 2042 2,103,483 486,178 IFB Ser. 314, Class AS, IO, 5.738s, 2043 2,841,909 650,302 Ser. 3632, Class CI, IO, 5s, 2038 532,476 45,607 Ser. 3626, Class DI, IO, 5s, 2037 104,645 1,146 Ser. 4122, Class TI, IO, 4 1/2s, 2042 3,216,652 719,565 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,623,941 332,258 Ser. 4024, Class PI, IO, 4 1/2s, 2041 3,693,370 761,772 Ser. 4220, Class IE, IO, 4s, 2028 2,401,950 307,570 Ser. 4122, Class CI, IO, 3 1/2s, 2042 4,527,030 696,020 Ser. 4105, Class HI, IO, 3 1/2s, 2041 2,011,902 305,648 Ser. 304, IO, 3 1/2s, 2027 4,075,121 475,933 Ser. 304, Class C37, IO, 3 1/2s, 2027 2,991,815 383,700 Ser. 4210, Class PI, IO, 3s, 2041 3,153,058 358,291 Ser. 304, Class C45, IO, 3s, 2027 3,360,411 408,990 Ser. T-57, Class 1AX, IO, 0.004s, 2043 1,628,075 17,844 Ser. 3300, PO, zero %, 2037 56,743 50,369 FRB Ser. 3326, Class WF, zero %, 2035 1,274 1,075 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.988s, 2036 95,574 178,786 IFB Ser. 06-8, Class HP, 24.009s, 2036 268,622 415,195 IFB Ser. 07-53, Class SP, 23.643s, 2037 172,749 256,082 IFB Ser. 08-24, Class SP, 22.726s, 2038 212,826 321,363 IFB Ser. 05-122, Class SE, 22.568s, 2035 272,529 392,782 IFB Ser. 05-83, Class QP, 16.999s, 2034 204,820 264,091 IFB Ser. 13-101, Class HS, IO, 6.348s, 2043 1,481,052 388,199 IFB Ser. 13-81, Class US, IO, 6.098s, 2043 1,966,770 351,167 IFB Ser. 13-10, Class KS, IO, 6.048s, 2043 1,525,154 309,164 Ser. 12-134, Class SA, IO, 5.998s, 2042 2,818,473 661,033 IFB Ser. 13-19, Class SK, IO, 5.998s, 2043 2,587,971 575,322 IFB Ser. 12-128, Class ST, IO, 5.998s, 2042 1,868,114 417,580 IFB Ser. 13-124, Class SB, IO, 5.798s, 2043 1,707,517 391,662 IFB Ser. 411, Class S1, IO, 5.798s, 2042 2,383,535 506,001 IFB Ser. 13-103, Class SK, IO, 5.768s, 2043 1,775,185 427,603 IFB Ser. 13-128, Class CS, IO, 5.748s, 2043 3,091,319 715,671 IFB Ser. 13-101, Class CS, IO, 5.748s, 2043 2,102,271 484,805 Ser. 374, Class 6, IO, 5 1/2s, 2036 400,293 77,220 Ser. 12-132, Class PI, IO, 5s, 2042 8,058,580 1,708,016 Ser. 398, Class C5, IO, 5s, 2039 257,493 36,950 Ser. 10-13, Class EI, IO, 5s, 2038 96,524 1,986 Ser. 378, Class 19, IO, 5s, 2035 1,149,953 219,925 MORTGAGE-BACKED SECURITIES (47.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 12-127, Class BI, IO, 4 1/2s, 2042 $881,687 $229,159 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 6,209,042 1,241,312 Ser. 409, Class 81, IO, 4 1/2s, 2040 4,683,443 814,802 Ser. 409, Class 82, IO, 4 1/2s, 2040 3,056,066 540,587 Ser. 366, Class 22, IO, 4 1/2s, 2035 469,603 34,361 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 2,252,246 251,373 Ser. 418, Class C24, IO, 4s, 2043 2,518,497 584,173 Ser. 13-41, Class IP, IO, 4s, 2043 2,741,513 516,611 Ser. 13-44, Class PI, IO, 4s, 2043 2,610,680 451,770 Ser. 12-96, Class PI, IO, 4s, 2041 1,226,420 212,293 Ser. 406, Class 2, IO, 4s, 2041 2,887,705 611,327 Ser. 406, Class 1, IO, 4s, 2041 1,996,237 429,590 Ser. 409, Class C16, IO, 4s, 2040 3,427,925 626,881 Ser. 418, Class C15, IO, 3 1/2s, 2043 5,238,611 1,183,599 Ser. 13-35, Class IP, IO, 3s, 2042 3,358,843 371,966 Ser. 13-53, Class JI, IO, 3s, 2041 3,509,593 450,763 Ser. 13-23, Class PI, IO, 3s, 2041 3,986,639 398,863 Ser. 03-W10, Class 1, IO, 1.083s, 2043 516,211 14,639 Ser. 00-T6, IO, 0.742s, 2030 1,493,174 31,730 Ser. 99-51, Class N, PO, zero %, 2029 16,933 15,239 Government National Mortgage Association IFB Ser. 10-163, Class SI, IO, 6.478s, 2037 3,889,814 573,752 IFB Ser. 11-56, Class MI, IO, 6.297s, 2041 2,545,569 590,063 IFB Ser. 13-113, Class SL, IO, 6.077s, 2042 1,870,044 320,975 Ser. 13-116, Class SA, IO, 5.998s, 2043 2,318,178 419,799 IFB Ser. 13-129, Class SN, IO, 5.997s, 2043 2,340,750 406,331 IFB Ser. 13-165, Class LS, IO, 5.997s, 2043 2,148,296 410,411 IFB Ser. 10-20, Class SC, IO, 5.997s, 2040 2,998,614 539,001 Ser. 13-182, Class LS, IO, 5.987s, 2043 1,833,834 421,648 IFB Ser. 13-99, Class VS, IO, 5.948s, 2043 1,294,668 249,211 Ser. 14-58, Class SA, IO, 5.947s, 2044 5,075,887 838,740 Ser. 13-149, Class MS, IO, 5.947s, 2039 2,471,605 419,827 IFB Ser. 12-77, Class MS, IO, 5.947s, 2042 2,045,367 487,063 IFB Ser. 11-128, Class TS, IO, 5.898s, 2041 1,903,090 371,673 IFB Ser. 10-151, Class SA, IO, 5.897s, 2040 1,085,940 193,732 IFB Ser. 11-70, Class SM, IO, 5.738s, 2041 3,437,000 825,842 IFB Ser. 11-70, Class SH, IO, 5.738s, 2041 3,530,000 847,835 Ser. 13-22, Class OI, IO, 5s, 2043 2,921,284 597,102 Ser. 13-3, Class IT, IO, 5s, 2043 2,606,805 533,857 Ser. 13-6, Class IC, IO, 5s, 2043 1,746,895 364,542 Ser. 12-146, Class IO, IO, 5s, 2042 4,067,188 887,176 Ser. 13-130, Class IB, IO, 5s, 2040 2,153,969 267,306 Ser. 13-16, Class IB, IO, 5s, 2040 3,202,249 287,058 Ser. 11-41, Class BI, IO, 5s, 2040 2,374,306 265,854 Ser. 10-35, Class UI, IO, 5s, 2040 2,371,049 529,174 Ser. 10-20, Class UI, IO, 5s, 2040 2,040,744 390,456 Ser. 10-9, Class UI, IO, 5s, 2040 13,565,407 3,004,991 Ser. 09-121, Class UI, IO, 5s, 2039 4,367,355 998,945 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 5,963,126 1,274,618 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,200,284 256,561 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 3,505,885 729,189 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 411,192 73,686 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 4,112,881 785,026 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 10,514,119 2,200,464 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 4,269,111 949,884 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 2,057,429 445,860 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,007,563 166,409 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 4,755,753 724,444 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 1,342,362 154,103 Ser. 13-165, Class IL, IO, 4s, 2043 1,982,973 340,060 Putnam VT Diversified Income Fund 5 MORTGAGE-BACKED SECURITIES (47.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 12-47, Class CI, IO, 4s, 2042 $3,964,550 $905,604 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,945,180 419,689 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 7,532,583 1,293,420 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 2,749,717 439,525 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 3,269,128 541,793 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 5,213,839 827,019 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 3,580,596 613,392 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 2,864,242 665,921 Ser. 06-36, Class OD, PO, zero %, 2036 4,533 4,010 Commercial mortgage-backed securities (17.2%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 725,000 759,284 Ser. 06-6, Class AJ, 5.421s, 2045 817,000 850,151 FRB Ser. 05-6, Class G, 5.349s, 2047 829,000 817,829 Banc of America Commercial Mortgage Trust 144A Ser. 01-1, Class K, 6 1/8s, 2036 244,762 121,647 Ser. 07-5, Class XW, IO, 0.531s, 2051 30,922,182 292,957 Banc of America Merrill Lynch Commercial Mortgage, Inc. Ser. 05-4, Class C, 5.147s, 2045 927,000 901,508 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 06-PW11, Class AJ, 5.605s, 2039 155,000 162,217 Ser. 05-PWR7, Class B, 5.214s, 2041 923,000 930,441 Ser. 05-PWR9, Class C, 5.055s, 2042 499,000 488,471 Ser. 05-PWR9, Class AJ, 4.985s, 2042 229,000 237,794 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.744s, 2047 426,000 451,368 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 779,000 788,653 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.04s, 2045 501,000 502,102 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.321s, 2044 578,000 572,220 Ser. 07-CD5, Class XS, IO, 0.086s, 2044 24,608,377 109,314 COMM Mortgage Trust FRB Ser. 04-LB3A, Class E, 5.758s, 2037 667,375 667,375 COMM Mortgage Trust 144A FRB Ser. 14-CR18, Class D, 4.74s, 2047 1,526,000 1,424,426 FRB Ser. 13-LC6, Class D, 4.432s, 2046 224,000 209,688 FRB Ser. 07-C9, Class AJFL, 0.844s, 2049 654,000 614,760 Credit Suisse Commercial Mortgage Trust Ser. 06-C5, Class AX, IO, 0.92s, 2039 23,480,158 343,017 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C5, Class C, 5.1s, 2038 478,000 493,514 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 495,576 20,319 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.578s, 2044 640,000 679,360 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.013s, 2020 1,982,368 32,709 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 245,351 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 561,000 563,244 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 1,053,000 1,056,955 GS Mortgage Securities Trust Ser. 05-GG4, Class AJ, 4.782s, 2039 2,872,000 2,907,833 MORTGAGE-BACKED SECURITIES (47.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.826s, 2045 $865,000 $901,503 FRB Ser. 11-GC3, Class D, 5.728s, 2044 922,000 973,613 FRB Ser. 11-GC3, Class E, 5s, 2044 528,000 487,988 FRB Ser. GC10, Class D, 4.562s, 2046 1,099,000 1,019,103 Ser. 05-GG4, Class XC, IO, 0.879s, 2039 74,416,084 327,431 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.152s, 2030 (Cayman Islands) 289,000 197,965 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.279s, 2051 494,500 524,368 FRB Ser. 06-LDP6, Class B, 5.687s, 2043 790,000 790,000 Ser. 06-LDP6, Class AJ, 5.565s, 2043 1,508,000 1,577,971 Ser. 06-LDP8, Class B, 5.52s, 2045 370,000 379,990 FRB Ser. 05-LDP3, Class D, 5.363s, 2042 1,173,000 1,170,889 FRB Ser. 04-CBX, Class B, 5.021s, 2037 316,000 318,030 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 807,000 768,412 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.379s, 2051 704,000 725,958 FRB Ser. 07-CB20, Class C, 6.379s, 2051 1,004,000 946,139 FRB Ser. 11-C3, Class E, 5.752s, 2046 812,000 874,616 FRB Ser. 11-C3, Class F, 5.752s, 2046 401,000 404,155 FRB Ser. 12-C8, Class E, 4.823s, 2045 405,000 401,778 FRB Ser. 12-LC9, Class E, 4.573s, 2047 179,000 173,493 FRB Ser. 13-C13, Class D, 4.191s, 2046 638,000 588,879 FRB Ser. 13-C13, Class E, 3.986s, 2046 628,000 493,720 FRB Ser. 13-C10, Class E, 3 1/2s, 2047 833,000 616,670 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 558,000 400,198 Ser. 07-CB20, Class X1, IO, 0.199s, 2051 43,072,746 394,891 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 548,610 573,297 Ser. 98-C4, Class J, 5.6s, 2035 379,000 418,795 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.922s, 2039 F 388,000 349,202 Ser. 06-C3, Class AJ, 5.72s, 2039 731,000 741,673 Ser. 06-C6, Class E, 5.541s, 2039 900,000 826,560 FRB Ser. 06-C6, Class C, 5.482s, 2039 491,000 481,794 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.371s, 2028 36,453 3 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.47s, 2051 575,000 632,673 FRB Ser. 07-C1, Class A3, 6.033s, 2050 34,813 34,979 Ser. 05-MCP1, Class D, 5.023s, 2043 454,000 449,732 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.964s, 2049 947,652 50,699 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 605,000 619,339 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.218s, 2046 296,000 268,570 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 1,320,000 1,371,132 FRB Ser. 06-HQ8, Class D, 5.678s, 2044 513,000 485,657 Ser. 07-HQ11, Class C, 5.558s, 2044 700,000 709,590 Ser. 06-HQ10, Class AJ, 5.389s, 2041 545,000 561,841 Ser. 04-IQ8, Class C, 5.3s, 2040 1,680,000 1,677,816 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 923,960 887,001 6 Putnam VT Div ersified Income Fund MORTGAGE-BACKED SECURITIES (47.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 $1,144,229 $1,145,579 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 158,000 118,500 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 467,018 116,755 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 F 413,000 406,166 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.2s, 2045 2,423,000 2,495,690 FRB Ser. 06-C25, Class AJ, 5.904s, 2043 735,000 764,694 FRB Ser. 05-C20, Class B, 5.41s, 2042 1,922,000 1,960,223 Ser. 07-C34, IO, 0.494s, 2046 13,011,243 157,436 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class H, 5.938s, 2035 862,672 803,838 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.938s, 2045 479,000 428,130 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.748s, 2045 688,000 722,615 FRB Ser. 12-C6, Class E, 5s, 2045 525,000 503,423 FRB Ser. 11-C4, Class F, 5s, 2044 1,270,000 1,186,168 FRB Ser. 12-C7, Class F, 4 1/2s, 2045 2,626,000 2,201,638 Ser. 14-C19, Class D, 4.234s, 2047 541,000 483,688 Residential mortgage-backed securities (non-agency) (10.0%) Banc of America Funding Corp. FRB Ser. 06-G, Class 2A5, 0.433s, 2036 502,797 463,227 Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 8.412s, 2036 310,000 314,185 FRB Ser. 12-RR10, Class 9A2, 2.663s, 2035 1,270,000 1,196,975 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 10.161s, 2037 243,137 166,549 FRB Ser. 12-RR2, Class 5A12, 6.471s, 2036 800,000 763,200 FRB Ser. 09-RR11, Class 2A2, 2.43s, 2035 1,060,000 985,800 FRB Ser. 14-RR2, Class 3A2, 1.083s, 2046 510,000 343,613 FRB Ser. 13-RR11, Class 6A3, 0.322s, 2035 530,000 457,920 FRB Ser. 13-RR8, Class 2A2, 0.299s, 2036 501,311 424,235 Ser. 12-RR11, Class 3A3, zero %, 2036 629,566 446,173 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 05-12, Class 12A1, 2.515s, 2036 710,798 630,762 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.025s, 2034 34,783 5,557 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 12-4, Class 3A2, 2.53s, 2036 719,631 627,878 FRB Ser. 41891, Class 7A2, 2.515s, 2036 700,000 666,512 FRB Ser. 11-12, Class 2A2, 0.522s, 2035 1,160,000 1,015,000 Countrywide Alternative Loan Trust Ser. 06-26CB, Class A8, 6 1/4s, 2036 408,773 353,736 Ser. 05-46CB, Class A20, 5 1/2s, 2035 545,018 514,241 Ser. 05-20CB, Class 3A7, 5 1/2s, 2035 382,108 356,316 1.623s, 2035 456,268 416,344 FRB Ser. 05-76, Class 2A1, 1.124s, 2036 511,977 459,500 FRB Ser. 05-38, Class A3, 0.502s, 2035 1,283,633 1,116,761 FRB Ser. 05-59, Class 1A1, 0.483s, 2035 705,079 585,216 FRB Ser. 05-51, Class 1A1, 0.475s, 2035 934,550 813,059 FRB Ser. 07-OA10, Class 2A1, 0.402s, 2047 437,758 374,283 Countrywide Home Loans FRB Ser. 06-OA5, Class 1A1, 0.352s, 2046 436,760 365,437 Credit Suisse First Boston Mortgage Securities Corp. FRB Ser. 03-AR30, Class CB1, 2.485s, 2034 419,250 380,588 MORTGAGE-BACKED SECURITIES (47.2%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 328,968 $584,445 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 880,000 1,247,159 Green Tree Home Improvement Loan Trust Ser. 95-F, Class B2, 7.1s, 2021 $2,554 2,549 Morgan Stanley Resecuritization Trust 144A Ser. 13-R7, Class 9B, 5 1/2s, 2046 825,000 775,913 MortgageIT Trust FRB Ser. 05-3, Class M2, 0.682s, 2035 399,043 348,564 FRB Ser. 05-3, Class M1, 0.622s, 2035 393,423 351,130 FRB Ser. 05-3, Class A2, 0.502s, 2035 562,033 504,424 Opteum Mortgage Acceptance Corp. FRB Ser. 05-4, Class 1A2, 0.542s, 2035 433,604 400,000 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 2A1, 0.974s, 2046 2,098,785 1,477,125 FRB Ser. 06-QO7, Class 1A1, 0.924s, 2046 897,975 615,113 FRB Ser. 06-QO5, Class 2A1, 0.342s, 2046 530,192 409,573 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.194s, 2046 2,002,836 1,842,609 FRB Ser. 06-AR3, Class A1B, 1.124s, 2046 1,153,248 940,474 FRB Ser. 05-AR19, Class A1C3, 0.652s, 2045 2,267,521 1,995,418 FRB Ser. 05-AR8, Class 2AC2, 0.612s, 2045 1,389,173 1,248,172 FRB Ser. 05-AR11, Class A1B2, 0.602s, 2045 825,958 735,103 FRB Ser. 05-AR13, Class A1B2, 0.582s, 2045 1,044,481 945,255 FRB Ser. 05-AR17, Class A1B2, 0.562s, 2045 869,225 764,918 FRB Ser. 05-AR19, Class A1C4, 0.552s, 2045 766,452 682,143 FRB Ser. 05-AR11, Class A1B3, 0.552s, 2045 1,581,592 1,407,617 FRB Ser. 05-AR8, Class 2AC3, 0.542s, 2045 495,282 443,278 FRB Ser. 05-AR6, Class 2A1C, 0.492s, 2045 638,325 571,301 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.331s, 2047 1,000,000 740,000 Total mortgage-backed securities (cost $143,946,634) CORPORATE BONDS AND NOTES (32.7%)* Principal amount Value Basic materials (2.1%) ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) $355,000 $454,400 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 99,000 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 211,000 226,825 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 135,338 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 265,000 292,163 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 500,000 520,625 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 219,606 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 70,000 70,000 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 15,000 15,825 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 51,000 52,466 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 150,000 163,313 Putnam VT Diversified Income Fund 7 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Basic materials cont. FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) $139,000 $145,603 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 2,000 2,145 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 264,000 288,420 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 158,000 189,995 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 172,000 182,320 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s,2018 238,000 247,520 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 387,000 427,635 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 260,000 269,100 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 7,000 6,475 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 70,000 76,213 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 330,000 375,788 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 256,000 281,600 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 100,000 107,250 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 134,000 138,797 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 155,000 172,050 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 230,588 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 184,025 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 170,000 181,050 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 177,000 189,390 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s,2020 35,000 39,375 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s,2023 170,000 173,400 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 54,000 62,100 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 40,000 43,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 55,000 59,813 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 25,000 25,875 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 230,000 257,025 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 180,000 199,350 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 55,000 56,788 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 130,000 138,125 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 70,000 70,000 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Capital goods (1.5%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $470,000 $506,425 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 508,000 585,470 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 251,000 272,649 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 60,000 60,450 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 105,000 105,591 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 33,000 37,620 BlueLine Rental Finance Corp. 144A sr. notes 7s,2019 145,000 154,788 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 220,000 232,100 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 247,000 276,023 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s,2023 200,000 194,800 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 13,000 7,800 Gates Global LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 85,000 85,000 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 248,000 270,320 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 215,000 211,775 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 329,000 338,870 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 230,000 250,125 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 210,000 221,550 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 221,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 110,000 116,463 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 265,000 288,188 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) ‡‡ EUR 110,000 158,502 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 $55,000 59,703 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 270,000 290,925 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 50,000 55,375 TransDigm, Inc. 144A sr. unsec. sub. notes 6 1/2s, 2024 40,000 41,650 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 85,000 90,525 Communication services (4.3%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 200,000 213,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 74,951 8 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Communication services cont. Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 $13,000 $14,690 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 662,000 705,030 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 125,000 127,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s,2023 85,000 85,744 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 100,000 105,375 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s,2023 175,000 191,188 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s,2020 50,000 52,750 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 257,000 267,923 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 R 90,000 92,925 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s,2021 200,000 221,000 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s,2024 130,000 127,888 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 200,000 218,000 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 343,000 352,878 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 340,000 387,600 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 169,000 197,730 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 64,350 Inmarsat Finance PLC 144A company guaranty sr. unsec. notes 4 7/8s, 2022 (United Kingdom) 100,000 101,000 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 105,000 109,594 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 189,000 206,955 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 154,000 166,513 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 599,000 634,191 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 184,000 206,080 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 50,000 54,563 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 26,000 28,405 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 65,000 69,631 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 71,000 74,550 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 122,000 105,530 Numericable Group SA 144A sr. bonds 5 5/8s, 2024 (France) EUR 100,000 146,173 Numericable Group SA 144A sr. notes 6s, 2022 (France) $600,000 624,150 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 240,000 423,510 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $221,000 227,078 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Communication services cont. Qwest Corp. sr. unsec. notes 6 3/4s, 2021 $185,000 $214,182 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 174,062 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 140,000 138,250 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 74,200 Sprint Capital Corp. company guaranty 6 7/8s, 2028 182,000 183,820 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 270,000 315,225 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 531,000 643,838 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 245,000 272,563 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 175,000 192,938 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 297,000 322,245 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 85,000 89,463 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 258,000 275,093 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 240,000 255,000 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 365,000 563,768 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 110,000 166,139 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 175,000 255,807 Unitymedia KabelBW GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 400,000 588,783 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 421,000 633,714 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $201,000 206,528 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 50,000 90,795 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 290,000 521,121 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $349,000 392,189 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 445,000 645,399 Wind Acquisition Finance SA 144A sr. bonds 4s, 2020 (Luxembourg) ## EUR 125,000 170,752 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 $149,000 162,783 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 110,000 111,513 Consumer cyclicals (5.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 37,538 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 115,000 131,100 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 115,000 119,600 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 360,000 415,800 Putnam VT Diversified Income Fund 9 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Consumer cyclicals cont. Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 $173,000 $190,733 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 231,000 231,289 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 62,000 59,055 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 250,000 264,375 Brookfield Residential Properties, Inc./ Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 100,000 103,520 Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 140,000 149,100 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 150,000 161,625 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 185,000 201,881 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 203,000 210,105 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 125,000 128,750 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 45,000 45,563 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 136,000 157,080 Ceridian, LLC company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 30,000 30,030 Ceridian, LLC sr. unsec. notes 11 1/4s, 2015 351,000 351,351 Ceridian, LLC 144A sr. notes 8 7/8s, 2019 27,000 30,443 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 210,000 237,300 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 67,000 68,591 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 65,000 64,838 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 50,000 55,125 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 180,000 192,600 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 162,000 174,960 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 395,000 425,613 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 213,000 224,449 Dana Holding Corp. sr. unsec. unsub. notes 6s,2023 83,000 87,980 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 250,000 268,125 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 241,000 256,364 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 60,000 61,800 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 120,000 123,600 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 163,000 168,094 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 180,000 185,400 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Consumer cyclicals cont. GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 $70,000 $72,275 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 260,000 280,150 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 335,000 334,849 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $136,000 124,610 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 70,000 79,585 Grupo Televisa SAB sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 3,500,000 233,188 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $157,000 167,990 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 45,000 45,900 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 165,000 176,963 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 475,000 507,063 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 95,000 97,138 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s,2019 355,000 363,875 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 375,000 426,563 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 105,000 113,663 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 70,000 74,988 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 84,000 86,940 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 243,000 241,785 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 176,000 191,840 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 310,000 317,750 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 210,000 234,413 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 168,000 174,720 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 140,000 164,150 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 110,000 122,650 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 691,867 777,486 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 139,000 151,510 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 100,000 107,750 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 125,000 129,375 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 118,525 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 253,000 262,488 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 61,000 61,458 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 380,000 409,450 10 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Consumer cyclicals cont. Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 $149,000 $164,645 Owens Corning company guaranty sr. unsec. notes 9s, 2019 123,000 154,664 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 200,000 189,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 200,000 210,500 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 140,000 150,325 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 90,000 91,800 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 183,000 188,033 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 35,000 36,313 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 54,000 58,590 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 229,000 253,618 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 87,000 92,546 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 38,000 38,238 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 57,000 59,565 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 150,000 156,000 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 184,000 194,580 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 26,875 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 301,000 308,525 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 15,000 16,238 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 15,000 16,125 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 145,000 155,513 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 140,000 149,450 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s,2021 45,000 44,100 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 70,000 69,475 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 300,000 303,750 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 286,000 291,720 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 198,176 204,121 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 340,000 386,750 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 65,000 68,250 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 107,000 118,636 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 4,000 4,400 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 265,000 282,888 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Consumer staples (1.8%) Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 $250,000 $273,125 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 195,000 199,388 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 120,000 119,700 CEC Entertainment, Inc. 144A sr. unsec. notes 8s,2022 85,000 87,975 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 59,925 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 285,000 283,219 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 129,088 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 60,000 58,800 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 50,000 49,625 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 160,000 171,440 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 465,000 491,738 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 303,000 559,893 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $200,000 195,600 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 99,513 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 128,000 135,520 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 50,000 52,250 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 353,000 355,206 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 83,000 90,055 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 460,000 494,500 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 60,000 63,600 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 405,000 445,500 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 145,000 148,263 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 290,000 297,975 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 300,000 342,000 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 75,000 82,500 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 190,000 208,050 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 50,000 52,875 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 35,000 36,400 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 55,000 61,875 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 97,000 100,759 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 328,000 351,780 Putnam VT Diversified Income Fund 11 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Energy (6.8%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 $182,000 $194,740 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s,2022 165,000 182,325 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s,2023 305,000 321,775 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 165,000 117,150 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 135,000 138,713 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 150,000 155,625 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 247,000 269,230 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 90,000 93,150 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 40,000 42,650 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 110,000 110,413 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 111,000 111,694 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 195,000 219,863 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 55,000 82,447 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 66,672 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 95,000 98,325 Cimarex Energy Co. company guaranty sr. unsec. notes 4 3/8s, 2024 110,000 112,063 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 300,000 330,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 207,000 222,525 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 116,000 124,845 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 295,000 215,641 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $59,000 47,053 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 173,000 187,273 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 90,000 94,275 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 43,000 46,225 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 180,000 184,275 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 135,000 139,050 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 160,000 162,400 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 110,000 112,475 Gazprom OAO Via Gaz Capital SA sr. unsec. notes Ser. REGS, EMTN, 7.288s, 2037 (Russia) 335,000 376,875 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 267,600 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 690,000 838,716 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Energy cont. Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) $149,000 $171,554 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 170,000 181,050 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 386,000 417,845 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 150,000 163,688 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 520,000 559,000 Hercules Off shore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 90,000 94,950 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 180,000 196,200 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s,2022 45,000 45,619 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 70,000 70,000 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 158,000 164,320 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 70,000 77,525 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 45,000 46,688 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 404,000 424,200 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 150,000 158,250 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 315,000 329,963 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) F 104,000 6 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 478,913 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 329,000 348,740 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 141,000 149,813 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 300,000 234,000 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 335,000 326,417 Newfield Exploration Co. sr. unsec. notes 5 3/4s,2022 100,000 110,500 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 140,000 153,300 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 125,000 136,250 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 250,000 264,375 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 185,000 187,775 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 315,000 346,106 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 200,000 198,500 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 285,000 268,969 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 202,000 210,104 12 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Energy cont. Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) $3,210,000 $2,757,323 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 1,065,000 659,235 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,605,000 1,516,703 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 1,165,000 1,089,625 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 760,000 490,200 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 447,450 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 160,000 181,800 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 110,000 128,700 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 210,000 225,750 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 100,000 106,000 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s,2022 60,000 60,750 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 130,000 135,200 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 119,000 122,421 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 100,000 108,500 Sabine Pass Liquefaction, LLC 144A sr. notes 5 3/4s, 2024 100,000 104,250 Sabine Pass Liquefaction, LLC 144A sr. notes 5 5/8s, 2023 100,000 104,250 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 95,000 102,838 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 535,000 563,756 Sanchez Energy Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 75,000 77,438 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 170,000 186,567 Seventy Seven Energy, Inc. 144A sr. unsec. notes 6 1/2s, 2022 20,000 20,500 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 210,000 224,700 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 87,000 92,220 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 130,000 141,375 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 60,000 57,913 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $60,000 62,400 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 45,000 45,824 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 220,000 234,850 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 210,000 230,475 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s,2017 313,000 333,345 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Financials (5.2%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 $72,000 $91,980 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 72,000 99,180 Baggot Securities, Ltd. 144A jr. sub. notes 10.24s, perpetual maturity (Ireland) EUR 450,000 677,292 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) $240,000 246,600 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,055,000 1,087,982 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 39,000 40,658 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 82,000 87,023 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 99,000 99,990 CIT Group, Inc. sr. unsec. notes 5s, 2023 125,000 128,125 CIT Group, Inc. sr. unsec. notes 5s, 2022 325,000 336,375 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s,2020 175,000 187,851 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s,2019 70,000 71,092 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 215,000 233,006 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 118,000 100,890 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 85,000 88,825 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 163,400 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 250,000 303,750 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 332,000 359,390 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 110,000 104,638 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 220,000 235,675 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. FRB bonds 5.13s, perpetual maturity (Jersey) EUR 208,000 300,448 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 $365,000 391,006 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 195,000 204,263 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 145,000 161,494 iStar Financial, Inc. sr. unsec. notes 5s, 2019 R 10,000 10,000 Liberty Mutual Insurance Co. 144A notes 7.697s,2097 375,000 422,383 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 125,000 140,000 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 102,000 111,180 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 265,000 285,538 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 100,000 105,125 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s,2021 270,000 270,675 Putnam VT Diversified Income Fund 13 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Financials cont. Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 $15,000 $16,013 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 110,000 113,575 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 188,513 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 60,000 63,450 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s,2021 245,000 248,063 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 300,000 319,500 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.092s, perpetual maturity (United Kingdom) EUR 400,000 575,654 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) $105,000 106,617 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 7 3/4s, 2018 (Russia) 900,000 989,460 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 250,000 265,000 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 200,000 217,000 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 345,000 382,950 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 230,000 238,050 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 215,000 221,368 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 25,000 26,500 UBS AG/Jersey Branch jr. unsec. sub. FRN notes Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 200,000 312,200 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $250,000 233,750 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 299,000 307,596 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 255,000 271,881 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 1,000,000 1,015,000 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 400,000 413,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,648,000 1,775,885 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,498,000 1,548,558 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 140,000 146,300 Weyerhaeuser Real Estate Co. 144A sr. unsec. unsub. notes 5 7/8s, 2024 45,000 46,294 Health care (2.6%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 225,000 236,250 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 85,000 85,213 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 193,000 205,545 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 220,777 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 260,000 384,158 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Health care cont. Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ $50,000 $51,500 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 181,000 182,810 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 90,000 91,350 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 42,000 44,048 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 100,000 109,500 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 30,000 30,750 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 40,000 42,400 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 200,000 204,500 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 144,430 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 $245,000 243,163 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 175,000 176,094 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 80,000 82,000 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 125,000 125,313 Envision Healthcare Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 70,000 70,613 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 223,450 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 242,438 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 100,000 101,125 HCA, Inc. sr. notes 6 1/2s, 2020 696,000 781,260 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 74,000 85,470 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 420,000 461,475 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 202,000 215,383 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 112,000 117,600 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 105,000 108,675 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 180,000 196,650 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 244,000 252,540 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 242,000 274,368 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 152,000 164,266 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 R 135,000 137,884 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 271,000 291,325 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 60,000 64,350 Service Corp. International sr. unsec. unsub. notes 5 3/8s, 2022 170,000 175,950 Service Corp. International 144A sr. unsec. unsub. notes 5 3/8s, 2024 239,000 244,378 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 215,000 227,363 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 50,000 50,500 14 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Health care cont. Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 $60,000 $60,375 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 185,000 183,844 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 342,000 380,903 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 164,000 177,940 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 35,000 35,788 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 42,500 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 100,000 104,625 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 160,000 170,000 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 41,700 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 195,000 207,675 Technology (1.1%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 85,000 89,463 Avaya, Inc. 144A company guaranty notes 10 1/2s,2021 148,000 136,530 Avaya, Inc. 144A company guaranty sr. notes 7s,2019 463,000 463,000 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 59,000 63,499 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 291,000 358,294 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 170,000 198,475 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 300,000 355,875 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 259,000 283,605 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 107,000 114,891 Freescale Semiconductor, Inc. 144A sr. notes 6s,2022 115,000 122,763 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 70,000 77,963 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 210,000 227,063 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 164,000 175,890 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 230,000 233,738 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 145,000 152,613 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 203,000 221,270 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 230,000 353,141 Transportation (0.4%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 488,000 580,831 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 $221,000 235,641 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Transportation cont. CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) $283,500 $309,015 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 175,000 178,500 Utilities and power (1.9%) AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 720,000 838,800 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 180,000 210,600 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 85,000 84,150 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 305,000 331,306 Calpine Corp. 144A company guaranty sr. notes 6s,2022 50,000 53,938 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 40,000 42,100 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 290,000 343,662 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 555,000 694 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 345,000 450,095 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 213,000 20,235 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 550,000 52,250 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 201,000 232,155 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 345,000 396,750 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 116,000 123,685 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s,2022 70,000 78,925 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s,2023 80,000 79,673 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 261,000 283,838 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 71,338 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 45,000 46,463 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 845,000 985,777 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 400,000 443,500 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 175,000 190,094 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 161,975 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 120,000 118,800 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 199,000 200,493 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 119,000 108,588 Vattenfall AB jr. unsec. sub. FRB bonds 5 1/4s, perpetual maturity (Sweden) EUR 156,000 221,104 Total corporate bonds and notes (cost $103,031,095) Putnam VT Diversified Income Fund 15 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (20.7%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $389,301 $440,534 U.S. Government Agency Mortgage Obligations (20.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, with due dates from December 1, 2039 to May 1, 2044 F $4,768,402 5,185,469 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, July 1, 2044 3,000,000 3,359,063 5s, February 1, 2037 42,263 46,942 4 1/2s, with due dates from April 1, 2040 to February 1, 2044 ## 1,707,833 1,872,376 4 1/2s, TBA, July 1, 2044 23,000,000 24,911,875 4s, TBA, July 1, 2044 24,000,000 25,473,749 3s, TBA, July 1, 2044 8,000,000 7,903,750 Total U.S. government and agency mortgage obligations (cost $68,636,455) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (11.6%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $672,978 $568,627 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 2,270,000 2,116,775 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 4,315,000 4,157,503 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) 150,000 138,285 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 848,233 708,275 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 2,944,280 2,458,474 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) units 1,350 590,705 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 235,500,000 444,802 Costa Rica (Republic of) 144A unsec. notes 7s, 2044 (Costa Rica) $200,000 208,500 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) 400,000 428,500 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 360,000 395,550 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 275,000 259,875 Gabon (Republic of) 144A unsec. bonds 6 3/8s, 2024 (Gabon) 400,000 436,000 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 274,000 291,626 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 947,185 918,769 Hellenic (Republic of) sr. unsec. bonds 4 3/4s, 2019 (Greece) EUR 1,257,000 1,755,276 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) †† EUR 275,943 253,896 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) †† EUR 215,943 198,888 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (11.6%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) †† EUR 286,943 $263,938 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) †† EUR 385,943 355,197 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) †† EUR 1,255,943 1,157,125 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) †† EUR 356,943 329,396 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) †† EUR 617,943 570,584 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) †† EUR 825,943 769,678 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) †† EUR 556,943 520,863 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) †† EUR 265,943 250,663 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) †† EUR 545,943 520,085 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) †† EUR 166,943 160,810 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) †† EUR 1,445,943 1,406,107 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) †† EUR 205,943 203,659 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) †† EUR 829,943 831,182 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) †† EUR 210,943 215,856 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) †† EUR 720,943 756,156 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) †† EUR 2,230,943 2,402,105 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s,2/24/15), 2024 (Greece) †† EUR 236,618 262,797 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) †† EUR 952,797 1,085,155 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) $575,000 639,624 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 13,350,000 388,602 Iraq (Republic of) 144A bonds 5.8s, 2028 (Iraq) $695,000 622,025 Kenya (Republic of) 144A sr. unsec. notes 6 7/8s, 2024 (Kenya) 200,000 208,000 16 Putnam VT Div ersified Income Fund FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (11.6%)* cont. Principal amount Value Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) $235,000 $240,288 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 1,329,979 1,542,775 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 200,000 206,624 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 150,000 152,250 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 86,510 88,391 Sri Lanka (Republic of) 144A notes 7.4s, 2015 (Sri Lanka) 240,000 246,506 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 1,230,000 1,399,027 Turkey (Republic of) unsec. bonds 6s, 2041 (Turkey) 975,000 1,047,764 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 1,805,000 1,823,050 United Mexican States sr. unsec. notes 5 3/4s, 2110 (Mexico) 220,000 233,420 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 265,000 187,819 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 1,215,000 1,311,750 Total foreign government and agency bonds and notes (cost $33,526,235) SENIOR LOANS (2.4%)* c Principal amount Value Basic materials (0.1%) Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 $105,000 $104,913 WR Grace & Co. bank term loan FRN 3s, 2021 113,925 113,526 WR Grace & Co. bank term loan FRN Ser. DD, 1s, 2021 U 40,789 40,647 Communication services (0.1%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 148,000 153,365 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 165,462 166,351 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 80,000 80,100 Consumer cyclicals (1.1%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 32,510 32,693 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.528s, 2018 1,052,078 980,943 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 70,000 69,029 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 265,000 264,574 CCM Merger, Inc. bank term loan FRN Ser. B, 5s,2017 286,267 285,909 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.9s, 2019 569,000 566,155 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 228,263 220,041 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 100,000 100,050 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s,2017 65,367 66,633 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 361,419 360,616 ROC Finance, LLC bank term loan FRN 5s, 2019 134,323 132,057 Travelport, LLC bank term loan FRN 9 1/2s, 2016 310,111 318,717 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 65,856 66,465 SENIOR LOANS (2.4%)* c cont. Principal amount Value Consumer cyclicals cont. Univision Communications, Inc. bank term loan FRN 4s, 2020 $179,549 $179,324 Visteon Corp. bank term loan FRN Ser. DD, 3 1/2s,2021 100,000 99,250 Consumer staples (0.2%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 148,628 147,652 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 178,200 179,424 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 90,000 89,888 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 174,212 174,321 Health care (0.4%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 155,726 156,213 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 144,275 145,132 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 195,412 195,534 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.15s, 2021 234,413 234,002 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 80,000 80,533 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 90,000 89,944 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Canada) 125,000 123,906 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 142,176 141,981 Technology (0.3%) Avaya, Inc. bank term loan FRN Ser. B3, 4.727s,2017 105,000 102,731 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s,2018 214,373 214,486 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 184,536 185,291 First Data Corp. bank term loan FRN 4.154s, 2021 12,896 12,915 First Data Corp. bank term loan FRN 4.154s, 2018 121,183 121,312 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 322,563 323,772 Transportation (0.1%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 ‡‡ 250,000 250,000 Utilities and power (0.1%) Energy Future Intermediate Holding Co., LLC bank term loan FRN 4 1/4s, 2016 75,000 75,469 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.651s, 2017 499,637 412,200 Total senior loans (cost $7,840,516) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.6%)* strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$99.55 $24,000,000 $747,264 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 20,000,000 163,200 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 20,000,000 162,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.50 19,000,000 157,320 Putnam VT Diversified Income Fund 17 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.6%)* cont. strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/$102.31 $20,000,000 $163,200 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 20,000,000 162,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.31 19,000,000 157,320 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/102.22 9,000,000 69,111 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.31 13,000,000 57,044 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.56 6,000,000 33,000 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.44 9,000,000 44,667 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.25 9,000,000 38,052 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/102.09 9,000,000 33,156 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.88 7,000,000 21,112 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.34 13,000,000 21,437 Total purchased options outstanding (cost $2,218,125) PREFERRED STOCKS (0.2%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 438 $439,109 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 6,980 190,554 M/I Homes, Inc. Ser. A, $2.438 pfd. 5,132 131,538 Total preferred stocks (cost $605,883) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.8425/3 month USD-LIBOR-BBA/ Sep-24 Sep-14/2.8425 $15,644,700 $289,896 Total purchased swap options outstanding (cost $189,301) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $125,000 $177,109 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 55,000 104,466 Total convertible bonds and notes (cost $235,863) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value United Technologies Corp. $3.75 cv. pfd. 2,800 $182,532 Total convertible preferred stocks (cost $140,000) COMMON STOCKS (—%)* † Shares Value Lone Pine Resources Canada, Ltd. (Canada) F 12,972 $1,297 Lone Pine Resources, Inc. Class A (Canada) F 12,972 1,297 Tribune Co. Class 1C F 55,356 13,839 Total common stocks (cost $84,686) WARRANTS (—%)* † Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $4,181 Total warrants (cost $111) SHORT-TERM INVESTMENTS (3.8%)* Principal amount Value U.S. Treasury Bills with an effective yield of 0.12%, September 18, 2014 ∆ § $107,000 $106,995 U.S. Treasury Bills with an effective yield of 0.05%, November 20, 2014 # ∆ § 6,592,000 6,590,702 U.S. Treasury Bills with an effective yield of 0.05%, November 13, 2014 # ∆ 377,000 376,929 U.S. Treasury Bills with an effective yield of 0.04%, October 23, 2014 ∆ 232,000 231,972 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, July 24, 2014 # ∆ § 3,540,000 3,539,750 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.10%, August 21, 2014 # ∆ § 1,707,000 1,706,772 Total short-term investments (cost $12,553,163) Total investments (cost $373,008,067) Key to holding’s currency abbreviations BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen MXN Mexican Peso MYR Malaysian Ringgit NZD New Zealand Dollar PLN Polish Zloty RUB Russian Ruble USD / $ United States Dollar Key to holding’s abbreviations bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate atthe close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate atthe close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interestrates that vary inversely to changes in the market interest rates.As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of thereportingperiod. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only REGS Securities sold under Regulation S may not be offered, sold ordelivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through June30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $333,499,094. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡Income may be received in cash or additional securities at the discretion of the issuer. 18 Putnam VT Div ersified Income Fund # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ##Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). R Real Estate Investment Trust. U This security, in part or in entirety, represents an unfunded loan commitment (Note 7). At the close of the reporting period, the fund maintained liquid assets totaling $170,198,355 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 79.5% Brazil 0.7% Greece 3.6 Turkey 0.6 Russia 2.6 Ukraine 0.6 Argentina 2.5 Indonesia 0.5 Venezuela 2.0 Germany 0.5 United Kingdom 1.3 Other 3.6 Luxembourg 1.0 Total 100.0% Canada 1.0 FORWARD CURRENCY CONTRACTS at 6/30/14 (aggregate face value $116,836,263) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Buy 7/17/14 $862,626 $846,055 $16,571 Canadian Dollar Sell 7/17/14 862,626 834,216 (28,410) Chilean Peso Sell 7/17/14 443,455 441,685 (1,770) Colombian Peso Buy 7/17/14 938,574 892,714 45,860 Colombian Peso Sell 7/17/14 938,574 906,272 (32,302) Singapore Dollar Sell 8/20/14 328,980 326,549 (2,431) Barclays Bank PLC Australian Dollar Sell 7/17/14 40,315 45,211 4,896 British Pound Buy 9/17/14 239,617 236,132 3,485 Canadian Dollar Sell 7/17/14 730,815 715,277 (15,538) Euro Sell 9/17/14 4,261,670 4,226,056 (35,614) Japanese Yen Sell 8/20/14 428,880 422,793 (6,087) Mexican Peso Buy 7/17/14 842,333 831,439 10,894 Mexican Peso Sell 7/17/14 842,334 840,388 (1,946) New Zealand Dollar Buy 7/17/14 74,145 74,059 86 Norwegian Krone Buy 9/17/14 1,606,490 1,640,726 (34,236) Polish Zloty Buy 9/17/14 367,140 367,697 (557) Singapore Dollar Sell 8/20/14 51,809 51,461 (348) South African Rand Sell 7/17/14 525,451 508,683 (16,768) South Korean Won Buy 8/20/14 1,956,626 1,922,937 33,689 Swedish Krona Sell 9/17/14 869,596 868,153 (1,443) Swiss Franc Sell 9/17/14 849,112 838,006 (11,106) Citibank, N.A. Australian Dollar Sell 7/17/14 860,460 858,601 (1,859) Brazilian Real Buy 7/2/14 1,734,465 1,696,684 37,781 Brazilian Real Sell 7/2/14 1,734,465 1,692,915 (41,550) Brazilian Real Buy 10/2/14 1,119,435 1,117,588 1,847 Canadian Dollar Buy 7/17/14 59,301 58,337 964 Canadian Dollar Sell 7/17/14 59,301 57,147 (2,154) Chilean Peso Sell 7/17/14 533,846 531,336 (2,510) Euro Sell 9/17/14 2,617,351 2,602,968 (14,383) Putnam VT Diversified Income Fund 19 FORWARD CURRENCY CONTRACTS at 6/30/14 (aggregate face value $116,836,263) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Japanese Yen Sell 8/20/14 $883,000 $870,559 $(12,441) Mexican Peso Buy 7/17/14 871,963 865,640 6,323 Mexican Peso Sell 7/17/14 871,963 867,343 (4,620) New Zealand Dollar Buy 7/17/14 926,819 898,699 28,120 Norwegian Krone Buy 9/17/14 1,673,951 1,690,432 (16,481) Thai Baht Buy 8/20/14 520,023 521,290 (1,267) Thai Baht Sell 8/20/14 520,023 519,089 (934) Credit Suisse International Australian Dollar Sell 7/17/14 871,481 863,312 (8,169) British Pound Buy 9/17/14 148,798 147,858 940 British Pound Sell 9/17/14 148,798 145,692 (3,106) Canadian Dollar Sell 7/17/14 59,113 38,028 (21,085) Euro Sell 9/17/14 5,077,871 5,048,584 (29,287) Indian Rupee Buy 8/20/14 1,387,209 1,395,968 (8,759) Japanese Yen Sell 8/20/14 854,611 849,694 (4,917) Mexican Peso Buy 7/17/14 671,857 661,614 10,243 New Zealand Dollar Buy 7/17/14 1,730,441 1,718,459 11,982 Norwegian Krone Buy 9/17/14 847,745 864,059 (16,314) Singapore Dollar Sell 8/20/14 489,620 486,275 (3,345) South Korean Won Buy 8/20/14 573,559 563,669 9,890 Swedish Krona Sell 9/17/14 792,713 784,045 (8,668) Deutsche Bank AG Australian Dollar Sell 7/17/14 832,767 825,263 (7,504) Canadian Dollar Sell 7/17/14 877,803 845,729 (32,074) Czech Koruna Buy 9/17/14 513,497 511,009 2,488 Czech Koruna Sell 9/17/14 513,497 508,831 (4,666) Euro Sell 9/17/14 2,264,106 2,251,956 (12,150) Japanese Yen Sell 8/20/14 1,334,789 1,315,640 (19,149) New Zealand Dollar Buy 7/17/14 1,355,254 1,311,434 43,820 Norwegian Krone Buy 9/17/14 816,225 834,647 (18,422) Polish Zloty Buy 9/17/14 503,961 501,480 2,481 Swedish Krona Sell 9/17/14 1,715,951 1,703,048 (12,903) Swiss Franc Buy 9/17/14 221,728 219,799 1,929 Goldman Sachs International Australian Dollar Sell 7/17/14 3,014 5,354 2,340 Canadian Dollar Sell 7/17/14 173,781 165,249 (8,532) Euro Sell 9/17/14 3,325,620 3,302,010 (23,610) Japanese Yen Sell 8/20/14 878,920 866,404 (12,516) Norwegian Krone Buy 9/17/14 826,710 844,815 (18,105) Swedish Krona Sell 9/17/14 1,722,547 1,726,296 3,749 HSBC Bank USA, National Association Australian Dollar Sell 7/17/14 889,284 871,281 (18,003) British Pound Buy 9/17/14 323,080 321,036 2,044 British Pound Sell 9/17/14 323,080 316,304 (6,776) Euro Sell 9/17/14 1,940,173 1,928,114 (12,059) Indonesian Rupiah Buy 8/20/14 1,010,409 1,036,032 (25,623) Indonesian Rupiah Sell 8/20/14 1,010,409 1,022,778 12,369 Japanese Yen Sell 8/20/14 112,192 114,381 2,189 Swedish Krona Sell 9/17/14 885,029 888,973 3,944 JPMorgan Chase Bank N.A. Australian Dollar Sell 7/17/14 858,294 840,052 (18,242) Brazilian Real Buy 7/2/14 873,637 853,171 20,466 20 Putnam VT Div ersified Income Fund FORWARD CURRENCY CONTRACTS at 6/30/14 (aggregate face value $116,836,263) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Brazilian Real Sell 7/2/14 $873,637 $872,058 $(1,579) Brazilian Real Buy 10/2/14 21,828 15,993 5,835 British Pound Buy 9/17/14 1,365,523 1,342,257 23,266 Canadian Dollar Sell 7/17/14 1,016,921 968,859 (48,062) Euro Sell 9/17/14 2,518,048 2,501,841 (16,207) Hungarian Forint Sell 9/17/14 293,845 297,145 3,300 Indian Rupee Buy 8/20/14 1,356,529 1,363,274 (6,745) Japanese Yen Buy 8/20/14 138,466 142,743 (4,277) Mexican Peso Buy 7/17/14 340,644 334,256 6,388 New Taiwan Dollar Sell 8/20/14 1,055,343 1,048,780 (6,563) New Zealand Dollar Buy 7/17/14 920,873 884,823 36,050 Norwegian Krone Buy 9/17/14 1,639,310 1,680,229 (40,919) Russian Ruble Sell 9/17/14 224,047 216,552 (7,495) Swedish Krona Sell 9/17/14 1,692,921 1,690,455 (2,466) Thai Baht Buy 8/20/14 9,854 9,862 (8) Thai Baht Sell 8/20/14 9,853 9,869 16 State Street Bank and Trust Co. Australian Dollar Buy 7/17/14 419,351 432,100 (12,749) Brazilian Real Buy 7/2/14 2,601,675 2,561,179 40,496 Brazilian Real Sell 7/2/14 2,601,675 2,602,248 573 Brazilian Real Buy 10/2/14 1,479,749 1,475,982 3,767 British Pound Buy 9/17/14 128,445 126,142 2,303 Canadian Dollar Sell 7/17/14 11,616 4,499 (7,117) Chilean Peso Buy 7/17/14 885,974 891,743 (5,769) Chilean Peso Sell 7/17/14 885,974 858,371 (27,603) Euro Sell 9/17/14 1,970,444 1,958,813 (11,631) Japanese Yen Sell 8/20/14 860,284 852,419 (7,865) Mexican Peso Buy 7/17/14 842,957 837,970 4,987 Mexican Peso Sell 7/17/14 842,957 844,859 1,902 New Taiwan Dollar Sell 8/20/14 529,960 527,714 (2,246) New Zealand Dollar Buy 7/17/14 917,638 888,788 28,850 Norwegian Krone Buy 9/17/14 1,646,511 1,676,642 (30,131) Singapore Dollar Sell 8/20/14 826,219 820,628 (5,591) Swedish Krona Sell 9/17/14 879,631 869,885 (9,746) UBS AG Canadian Dollar Sell 7/17/14 1,307,617 1,261,836 (45,781) Euro Sell 9/17/14 1,933,325 1,922,908 (10,417) Japanese Yen Sell 8/20/14 861,532 855,339 (6,193) Mexican Peso Buy 7/17/14 233,254 229,260 3,994 Mexican Peso Sell 7/17/14 233,254 232,165 (1,089) Singapore Dollar Sell 8/20/14 111,718 111,424 (294) WestPac Banking Corp. Australian Dollar Sell 7/17/14 4,992 15,810 10,818 British Pound Buy 9/17/14 214,817 215,947 (1,130) Canadian Dollar Buy 7/17/14 898,319 872,179 26,140 Canadian Dollar Sell 7/17/14 898,319 866,297 (32,022) Euro Sell 9/17/14 3,180,295 3,161,417 (18,878) Japanese Yen Sell 8/20/14 1,618,287 1,600,449 (17,838) New Zealand Dollar Buy 7/17/14 868,849 857,011 11,838 New Zealand Dollar Sell 7/17/14 868,849 841,763 (27,086) Total Putnam VT Diversified Income Fund 21 FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/14 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 2 $227,199 Sep-14 $(4,193) Euro-Bobl 5 yr (Long) 48 8,421,525 Sep-14 53,087 Euro-Bund 10 yr (Short) 78 15,701,465 Sep-14 (230,945) Euro-Buxl 30 yr (Short) 17 3,134,630 Sep-14 (71,285) Euro-Dollar 90 day (Short) 382 94,821,950 Sep-15 (38,193) Japanese Government Bond 10 yr (Short) 3 4,313,213 Sep-14 (17,485) Japanese Government Bond 10 yr Mini (Long) 11 1,581,403 Sep-14 6,254 U.S. Treasury Bond 30 yr (Short) 249 34,159,688 Sep-14 (185,723) U.S. Treasury Note 5 yr (Long) 132 15,768,844 Sep-14 (19,844) U.S. Treasury Note 10 yr (Short) 200 25,034,375 Sep-14 (9,755) Total WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/14 (premiums $2,268,101) (Unaudited) Counterparty Fixed obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.6425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.6425 $15,644,700 $119,526 (2.7425)/3 month USD-LIBOR-BBA/Sep-24 Sep-14/2.7425 15,644,700 194,620 (2.60)/3 month USD-LIBOR-BBA/ Jan-25 Jan-15/2.60 26,702,700 245,931 JPMorgan Chase Bank N.A. (2.515)/3 month USD-LIBOR-BBA/ Aug-24 Aug-14/2.515 24,874,000 78,353 (2.60)/3 month USD-LIBOR-BBA/ Feb-25 Feb-15/2.60 13,351,400 124,569 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 8,886,000 1,595,046 Total WRITTEN OPTIONS OUTSTANDING at 6/30/14 Expiration date/ Contract (premiums $2,050,781) (Unaudited) strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/$101.55 $24,000,000 $317,304 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Aug-14/100.55 24,000,000 523,272 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 20,000,000 94,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 20,000,000 92,200 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.75 19,000,000 91,960 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 20,000,000 94,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 20,000,000 92,200 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.56 19,000,000 91,960 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.22 9,000,000 34,290 WRITTEN OPTIONS OUTSTANDING at 6/30/14 (premiums $2,050,781) (Unaudited) Expiration date/ Contract cont. strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/$101.00 $20,000,000 $51,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 20,000,000 50,800 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/101.00 19,000,000 50,540 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 20,000,000 51,600 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 20,000,000 50,800 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.81 19,000,000 50,540 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.31 13,000,000 26,091 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/100.22 9,000,000 18,216 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Sep-14/99.31 13,000,000 11,141 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.56 6,000,000 12,498 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.44 9,000,000 16,362 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.25 9,000,000 13,320 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/101.09 9,000,000 10,476 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.88 7,000,000 7,245 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.56 6,000,000 4,344 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.44 9,000,000 5,580 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.34 13,000,000 7,254 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.25 9,000,000 4,464 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/100.09 9,000,000 3,690 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/99.88 7,000,000 2,177 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Aug-14/99.34 13,000,000 1,976 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Citibank, N.A. (3.60)/3 month USD-LIBOR-BBA/ Aug-44 (Purchased) Aug-14/3.60 $4,787,000 $(47,870) $(43,610) (3.20)/3 month USD-LIBOR-BBA/ Aug-44 (Written) Aug-14/3.20 4,787,000 46,075 23,456 22 Putnam VT Div ersified Income Fund FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) cont. Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Goldman Sachs International (1.56)/3 month USD-LIBOR-BBA/ Oct-17 (Purchased) Oct-14/1.56 $85,530,000 $(517,456) $(396,859) 1.03/6 month EUR-EURIBOR- Reuters/Oct-17 (Written) Oct-14/1.03 EUR 68,424,000 234,694 319,493 JPMorgan Chase Bank N.A. (3.6275)/3 month USD-LIBOR-BBA/ Aug-44 (Purchased) Aug-14/3.6275 $4,787,000 (50,264) (46,051) (1.115)/3 month USD-LIBOR-BBA/ Oct-16 (Purchased) Oct-14/1.115 34,212,000 (103,491) (83,819) FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) cont. Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. cont. 0.862/6 month EUR-EURIBOR- Reuters/Oct-16 (Written) Oct-14/0.862 EUR 25,659,000 $44,313 $59,378 (3.2275)/3 month USD-LIBOR-BBA/ Aug-44 (Written) Aug-14/3.2275 $4,787,000 47,631 15,127 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/14 (proceeds receivable $11,826,094) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, July1,2044 $11,000,000 7/14/14 $11,914,375 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. CAD 6,980,000 $— 6/23/24 2.7425% 3 month CAD-BA- $(45,406) CDOR MYR 9,910,000 — 3/19/19 4.0275% 3 month 3,258 MYR-KLIBOR-BNM Citibank, N.A. NZD 4,002,000 — 5/20/17 3 month NZD-BBR-FRA 4.125% (19,223) NZD 6,180,000 — 5/21/17 3 month NZD-BBR-FRA 4.115% (31,077) Credit Suisse International NZD 5,127,000 — 6/24/17 4.33% 3 month 4,902 NZD-BBR-FRA Deutsche Bank AG BRL 14,328,426 — 1/2/17 BZDIOVRA — 34,954 BRL 14,249,889 — 1/2/17 BZDIOVRA — 24,056 MYR 9,910,000 — 3/19/19 4.035% 3 month 2,256 MYR-KLIBOR-BNM PLN 10,159,000 — 3/17/24 4.1072% 6 month PLN-WIBOR- (225,300) WIBO PLN 5,065,000 — 3/18/24 4.12875% 6 month PLN-WIBOR- (115,363) WIBO PLN 4,320,000 — 3/27/24 4.045% 6 month PLN-WIBOR- (87,723) WIBO Goldman Sachs International CAD 3,221,000 — 5/30/23 2.534% 3 month CAD-BA- (344) CDOR EUR 56,223,000 — 8/30/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (23,317) EUR 56,223,000 — 8/30/14 0.309% 3 month (178,534) EUR-EURIBOR- REUTERS EUR 56,223,000 — 8/31/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (23,128) EUR 56,223,000 — 8/31/14 0.314% 3 month (182,476) EUR-EURIBOR- REUTERS Putnam VT Diversified Income Fund 23 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. EUR 56,223,000 $— 9/3/14 1 year EUR-EONIA-OIS-COMPOUND 0.086% $(41,111) EUR 56,223,000 — 9/3/14 0.283% 3 month (159,266) EUR-EURIBOR- REUTERS JPMorgan Chase Bank N.A. CAD 2,756,000 — 2/6/24 3 month CAD-BA-CDOR 2.855% 67,157 HUF 156,000,000 — 2/4/19 4.79% 6 month HUF-BUBOR- (65,527) REUTERS HUF 312,000,000 — 2/5/19 4.7275% 6 month HUF-BUBOR- (126,797) REUTERS HUF 433,000,000 — 2/11/19 4.41% 6 month HUF-BUBOR- (146,861) REUTERS HUF 604,000,000 — 6/16/16 6 month HUF-BUBOR-REUTERS 2.50% 3,574 HUF 1,001,000,000 — 6/13/16 6 month HUF-BUBOR-REUTERS 2.56% 10,854 HUF 396,900,000 — 6/17/16 6 month HUF-BUBOR-REUTERS 2.50% 2,331 MXN 79,950,000 — 5/9/24 1 month MXN-TIIE-BANXICO 6.295% 121,995 MXN 27,566,000 — 5/3/24 1 month MXN-TIIE-BANXICO 6.25% 35,487 MXN 26,650,000 — 5/9/24 1 month MXN-TIIE-BANXICO 6.29% 39,821 NZD 1,236,000 — 5/20/17 3 month NZD-BBR-FRA 4.145% (5,328) NZD 6,291,000 — 6/26/17 4.365% 3 month 1,262 NZD-BBR-FRA Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $159,420,000 E $775,537 9/17/16 3 month USD-LIBOR-BBA 1.00% $(155,794) 70,225,000 E 1,044,711 9/17/19 3 month USD-LIBOR-BBA 2.25% (427,274) 3,564,000 E 149,557 9/17/24 3 month USD-LIBOR-BBA 3.25% (30,233) 491,000 E (53,511) 9/17/44 3 month USD-LIBOR-BBA 4.00% 10,974 73,290,000 E 235,551 6/17/17 3 month USD-LIBOR-BBA 1.617% (188,066) 19,835,000 E 8,080 6/15/19 3 month USD-LIBOR-BBA 2.64% (104,028) 13,200,000 E (133) 6/19/24 3.812% 3 month (81,906) USD-LIBOR-BBA 29,441,000 E (163) 6/17/17 1.331% 3 month (3,667) USD-LIBOR-BBA 33,090,000 E 309,364 9/17/19 3 month USD-LIBOR-BBA 2.15% (223,881) 17,666,000 E (51,298) 9/17/16 3 month USD-LIBOR-BBA 0.90% 16,663 EUR 2,706,000 E 30,029 9/17/16 6 month EUR-EURIBOR-REUTERS 0.75% (1,081) EUR 2,010,000 E 108,835 9/17/19 1.50% 6 month 793 EUR-EURIBOR- REUTERS EUR 4,025,000 E 351,478 9/17/24 6 month EUR-EURIBOR-REUTERS 2.25% (50,548) EUR 294,000 E 36,054 9/17/44 6 month EUR-EURIBOR-REUTERS 2.75% (15,020) EUR 9,700,000 (174) 6/17/24 6 month EUR-EURIBOR-REUTERS 1.609% 227,334 EUR 9,700,000 (95) 6/17/24 6 month EUR-EURIBOR-REUTERS 1.622% 244,016 EUR 2,414,000 E (278,271) 9/17/34 6 month EUR-EURIBOR-REUTERS 2.75% 82,239 GBP 10,539,000 E (23,724) 9/17/16 6 month GBP-LIBOR-BBA 1.50% (21,560) GBP 5,516,000 E 43,980 9/17/19 6 month GBP-LIBOR-BBA 2.25% 33,775 JPY 33,102,000 (11) 3/24/44 6 month JPY-LIBOR-BBA 1.80% 6,844 JPY 64,818,000 (22) 3/24/44 6 month JPY-LIBOR-BBA 1.79625% 12,784 JPY 1,817,500,000 (71) 3/14/19 6 month JPY-LIBOR-BBA 0.3175% 61,905 JPY 397,700,000 (69) 3/14/44 6 month JPY-LIBOR-BBA 1.795% (79,427) 24 Putnam VT Div ersified Income Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPY 32,090,000 $(6) 3/24/44 6 month JPY-LIBOR-BBA 1.80125% $6,742 $12,437,000 (89,089) 7/2/24 2.6025% 3 month (76,203) USD-LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $6,243,789 $— 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% $901 30 year Fannie Mae pools 1,455,595 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (210) 30 year Fannie Mae pools 2,912,000 E — 6/24/24 (2.865%) USA Non Revised (2,504) Consumer Price Index- Urban (CPI-U) 3,786,000 E — 6/24/24 (2.865%) USA Non Revised (3,256) Consumer Price Index- Urban (CPI-U) Barclays Bank PLC 421,028 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 3,837 30 year Fannie Mae pools 1,058,642 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (598) 30 year Fannie Mae pools 809,669 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 7,378 30 year Fannie Mae pools 731,194 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 6,891 30 year Fannie Mae pools 8,134,659 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (4,593) 30 year Fannie Mae pools 2,348,955 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (13,715) 30 year Fannie Mae pools 282,724 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 3,135 30 year Fannie Mae pools 450,242 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 4,243 30 year Fannie Mae pools 3,151,697 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 29,704 30 year Fannie Mae pools 735,140 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (786) 30 year Fannie Mae pools 2,048,994 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (11,964) 30 year Fannie Mae pools 2,406,546 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 22,681 30 year Fannie Mae pools 729,045 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 8,085 30 year Fannie Mae pools 99,154 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (64) 30 year Fannie Mae pools 306,615 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,890 30 year Fannie Mae pools 844,141 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (477) 30 year Fannie Mae pools 365,204 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,985 30 year Ginnie Mae II pools 2,251,212 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 21,217 30 year Fannie Mae pools Putnam VT Diversified Income Fund 25 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $1,598,219 $— 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% $(9,332) 30 year Fannie Mae pools 1,622,985 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 17,998 30 year Fannie Mae pools 330,345 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 3,010 30 year Fannie Mae pools 2,575,007 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 23,998 30 year Fannie Mae pools 10,311,001 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 97,178 30 year Fannie Mae pools 2,135,500 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 20,126 30 year Fannie Mae pools 368,901 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 3,362 30 year Fannie Mae pools 1,196,151 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 10,900 30 year Fannie Mae pools 867,348 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 7,904 30 year Fannie Mae pools 1,607,862 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 232 30 year Fannie Mae pools 4,893,348 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (28,572) 30 year Fannie Mae pools 974,258 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% (5,585) 30 year Fannie Mae pools 3,825,617 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 552 30 year Fannie Mae pools 747,649 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (5,842) 30 year Fannie Mae pools 373,872 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (2,921) 30 year Fannie Mae pools 373,872 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (2,921) 30 year Fannie Mae pools 750,279 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (5,862) 30 year Fannie Mae pools 1,948,641 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (15,225) 30 year Fannie Mae pools 750,279 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (5,862) 30 year Fannie Mae pools 2,986,400 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (1,686) 30 year Fannie Mae pools 1,067,193 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 1,129 30 year Ginnie Mae II pools 642,182 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 679 30 year Ginnie Mae II pools 674,013 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 6,352 30 year Fannie Mae pools 814,816 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 862 30 year Ginnie Mae II pools 1,554,243 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (9,075) 30 year Fannie Mae pools 1,113,930 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (724) 30 year Fannie Mae pools 159,794 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (104) 30 year Fannie Mae pools 1,498,022 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (11,705) 30 year Fannie Mae pools 392,449 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (2,291) 30 year Fannie Mae pools 26 Putnam VT Div ersified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $2,130,547 $— 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% $(7,579) 30 year Fannie Mae pools 4,230,000 — 3/20/24 (2.505%) USA Non Revised 35,667 Consumer Price Index- Urban (CPI-U) 20,393,000 — 3/20/16 1.795% USA Non Revised (199,750) Consumer Price Index- Urban (CPI-U) 3,577,000 — 3/21/24 (2.505%) USA Non Revised 30,208 Consumer Price Index- Urban (CPI-U) 214,821 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (31) 30 year Fannie Mae pools 494,252 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (71) 30 year Fannie Mae pools 3,250,000 — 6/24/16 (2.24%) USA Non Revised (2,015) Consumer Price Index- Urban (CPI-U) Citibank, N.A. 1,370,088 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 12,913 30 year Fannie Mae pools 3,151,697 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 29,704 30 year Fannie Mae pools 2,144,054 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 20,207 30 year Fannie Mae pools 1,837,086 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 265 30 year Fannie Mae pools 2,249,032 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 325 30 year Fannie Mae pools 20,508,000 — 3/27/16 1.7475% USA Non Revised (216,976) Consumer Price Index- Urban (CPI-U) 4,254,000 — 3/27/24 (2.4825%) USA Non Revised 45,654 Consumer Price Index- Urban (CPI-U) EUR 8,440,000 — 2/21/19 (1.235%) Eurostat Eurozone HICP (52,584) excluding tobacco EUR 4,400,000 — 2/21/24 1.69% Eurostat Eurozone HICP 52,296 excluding tobacco Credit Suisse International $900,485 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 8,487 30 year Fannie Mae pools 1,018,387 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (5,946) 30 year Fannie Mae pools 1,979,065 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 286 30 year Fannie Mae pools 573,852 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 324 30 year Fannie Mae pools 1,898,405 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 274 30 year Fannie Mae pools 2,023,923 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 292 30 year Fannie Mae pools 2,113,637 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 305 30 year Fannie Mae pools 600,016 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 87 30 year Fannie Mae pools 1,484,145 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 1,570 30 year Ginnie Mae II pools Putnam VT Diversified Income Fund 2 7 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International cont. $1,499,757 $— 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% $(5,335) 30 year Fannie Mae pools 1,652,390 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (5,878) 30 year Fannie Mae pools 1,451,060 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,535 30 year Ginnie Mae II pools 2,767,661 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,927 30 year Ginnie Mae II pools 2,881,566 5,853 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 11,287 30 year Fannie Mae pools EUR 2,430,000 — 3/27/19 (1.1913%) Eurostat Eurozone HICP (9,017) excluding tobacco EUR 8,440,000 — 2/20/19 (1.2225%) Eurostat Eurozone HICP (45,072) excluding tobacco EUR 4,400,000 — 2/20/24 1.68% Eurostat Eurozone HICP 46,030 excluding tobacco EUR 2,430,000 — 3/24/19 (1.1925%) Eurostat Eurozone HICP (9,217) excluding tobacco GBP 2,055,000 — 3/20/19 3.05% GBP Non-revised UK Retail 9,359 Price Index GBP 2,055,000 — 3/25/19 3.0413% GBP Non-revised UK Retail 7,779 Price Index Deutsche Bank AG $1,018,387 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (5,946) 30 year Fannie Mae pools 8,060,000 — 6/27/16 (2.25%) USA Non Revised (6,206) Consumer Price Index- Urban (CPI-U) 1,966,000 — 7/1/16 (2.23%) USA Non Revised (570) Consumer Price Index- Urban (CPI-U) 27,625,000 — 6/25/16 (2.24%) USA Non Revised (14,199) Consumer Price Index- Urban (CPI-U) Goldman Sachs International 1,350,003 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (1,443) 30 year Fannie Mae pools 462,070 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (300) 30 year Fannie Mae pools 2,627,609 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (1,485) 30 year Fannie Mae pools 2,627,609 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (1,485) 30 year Fannie Mae pools 4,009,984 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (579) 30 year Fannie Mae pools 3,706,272 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (535) 30 year Fannie Mae pools 713,241 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (4,165) 30 year Fannie Mae pools 267,928 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (1,564) 30 year Fannie Mae pools 6,900,185 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (996) 30 year Fannie Mae pools 1,716,095 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (248) 30 year Fannie Mae pools 197,433 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (211) 30 year Fannie Mae pools 28 Putnam VT Div ersified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $1,850,202 $— 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $(3,934) 30 year Fannie Mae pools 517,915 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (554) 30 year Fannie Mae pools 1,035,735 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (1,107) 30 year Fannie Mae pools 497,991 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (2,908) 30 year Fannie Mae pools 977,096 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (5,705) 30 year Fannie Mae pools 597,515 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (3,489) 30 year Fannie Mae pools 45,827 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (268) 30 year Fannie Mae pools 122,114 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (713) 30 year Fannie Mae pools 32,774 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (21) 30 year Fannie Mae pools 626,678 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (407) 30 year Fannie Mae pools 3,421,449 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (1,934) 30 year Fannie Mae pools 528,910 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% (566) 30 year Fannie Mae pools 2,666,327 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (385) 30 year Fannie Mae pools 2,957,619 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (1,672) 30 year Fannie Mae pools 550,632 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (80) 30 year Fannie Mae pools 6,698,000 E — 6/19/24 (2.83%) USA Non Revised (1,875) Consumer Price Index- Urban (CPI-U) JPMorgan Chase Bank N.A. 4,234,380 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% (2,391) 30 year Fannie Mae pools 2,664,269 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% (385) 30 year Fannie Mae pools Total E Extended effective date. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $20,577 $361,000 5/11/63 300 bp $27,400 CMBX NA BBB– Index BBB–/P 21,545 349,000 5/11/63 300 bp 28,141 CMBX NA BBB– Index BBB–/P 10,546 175,000 5/11/63 300 bp 13,854 CMBX NA BBB– Index BBB–/P 5,468 80,000 5/11/63 300 bp 6,980 Barclays Bank PLC CMBX NA BBB– Index BBB–/P 35,808 323,000 5/11/63 300 bp 41,913 Credit Suisse International CMBX NA BBB– Index BBB–/P 33,609 819,000 5/11/63 300 bp 49,088 CMBX NA BBB– Index BBB–/P 38,549 503,000 5/11/63 300 bp 48,056 CMBX NA BBB– Index BBB–/P 6,960 395,000 5/11/63 300 bp 14,425 CMBX NA BBB– Index BBB–/P 11,988 394,000 5/11/63 300 bp 19,435 Putnam VT Diversified Income Fund 29 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/14 (Unaudited) cont. Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Credit Suisse International cont. CMBX NA BBB– Index BBB–/P $25,590 $389,000 5/11/63 300 bp $32,942 CMBX NA BBB– Index BBB–/P 30,042 388,000 5/11/63 300 bp 37,375 CMBX NA BBB– Index BBB–/P 30,800 386,000 5/11/63 300 bp 38,096 CMBX NA BBB– Index BBB–/P 5,900 384,000 5/11/63 300 bp 13,157 CMBX NA BBB– Index BBB–/P 41,918 371,000 5/11/63 300 bp 48,930 CMBX NA BBB– Index BBB–/P 25,423 349,000 5/11/63 300 bp 32,019 CMBX NA BBB– Index BBB–/P 23,720 298,000 5/11/63 300 bp 29,352 CMBX NA BBB– Index BBB–/P 3,111 268,000 5/11/63 300 bp 8,177 CMBX NA BBB– Index BBB–/P 2,947 154,000 5/11/63 300 bp 5,857 CMBX NA BB Index — 1,820 91,000 5/11/63 (500 bp) (431) CMBX NA BB Index — (1,037) 135,000 5/11/63 (500 bp) (4,376) CMBX NA BB Index — (1,293) 135,000 5/11/63 (500 bp) (4,632) CMBX NA BB Index — (1,241) 136,000 5/11/63 (500 bp) (4,604) CMBX NA BB Index — 2,799 181,000 5/11/63 (500 bp) (1,678) CMBX NA BB Index — 4,806 182,000 5/11/63 (500 bp) 305 CMBX NA BB Index — (5,257) 301,000 5/11/63 (500 bp) (12,702) CMBX NA BB Index — (2,126) 407,000 5/11/63 (500 bp) (12,193) CMBX NA BB Index — (5,799) 299,000 5/11/63 (500 bp) (13,194) CMBX NA BBB– Index BBB–/P (9,506) 491,000 5/11/63 300 bp (226) CMBX NA BBB– Index BBB–/P 11,924 276,000 5/11/63 300 bp 17,140 CMBX NA BBB– Index BBB–/P 6,163 259,000 5/11/63 300 bp 11,058 CMBX NA BBB– Index BBB–/P 176 254,000 5/11/63 300 bp 4,977 CMBX NA BBB– Index BBB–/P 880 254,000 5/11/63 300 bp 5,680 CMBX NA BBB– Index BBB–/P (4,462) 247,000 5/11/63 300 bp 206 CMBX NA BBB– Index BBB–/P 10,529 220,000 5/11/63 300 bp 14,687 CMBX NA BBB– Index — (15,863) 338,000 1/17/47 (300 bp) (16,336) CMBX NA BBB– Index — (19,378) 343,000 1/17/47 (300 bp) (19,858) Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 CC/F 60,808 520,000 3/20/17 500 bp (103,715) Goldman Sachs International CMBX NA BB Index — 2,058 91,000 5/11/63 (500 bp) (193) CMBX NA BB Index — (1,297) 135,000 5/11/63 (500 bp) (4,636) CMBX NA BBB– Index BBB–/P (4,116) 247,000 5/11/63 300 bp 553 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 30 Putnam VT Div ersified Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $13,839 Energy — — 2,594 Total common stocks — — Convertible bonds and notes — 281,575 — Convertible preferred stocks 182,532 — — Corporate bonds and notes — 109,028,723 6 Foreign government and agency bonds and notes — 38,729,597 — Mortgage-backed securities — 157,424,282 — Preferred stocks 190,554 570,647 — Purchased options outstanding — 2,031,083 — Purchased swap options outstanding — 289,896 — Senior loans — 7,858,064 — U.S. government and agency mortgage obligations — 69,193,758 — Warrants — 4,181 — Short-term investments — 12,553,120 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(524,323) $— Futures contracts (518,082) — — Written options outstanding — (1,883,100) — Written swap options outstanding — (2,358,045) — Forward premium swap option contracts — (152,885) — TBA sale commitments — (11,914,375) — Interest rate swap contracts — (4,476,032) — Total return swap contracts — (153,514) — Credit default contracts — (54,060) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 31 Statement of assets and liabilities 6/30/14 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $373,008,067) $398,354,451 Cash 233,536 Foreign currency (cost $11,292) (Note 1) 11,329 Dividends, interest and other receivables 4,252,607 Receivable for shares of the fund sold 54,080 Receivable for investments sold 4,178,188 Receivable for sales of delayed delivery securities (Note 1) 4,291,188 Receivable for variation margin (Note 1) 797,490 Unrealized appreciation on forward premium swap option contracts (Note 1) 417,454 Unrealized appreciation on forward currency contracts (Note 1) 531,913 Unrealized appreciation on OTC swap contracts (Note 1) 1,527,720 Premium paid on OTC swap contracts (Note 1) 71,375 Total assets Liabilities Payable for investments purchased 2,737,732 Payable for purchases of delayed delivery securities (Notes 1, 6 and 7) 55,092,585 Payable for shares of the fund repurchased 1,076,125 Payable for compensation of Manager (Note 2) 150,177 Payable for custodian fees (Note 2) 25,232 Payable for investor servicing fees (Note 2) 56,843 Payable for Trustee compensation and expenses (Note 2) 144,353 Payable for administrative services (Note 2) 547 Payable for distribution fees (Note 2) 45,543 Payable for variation margin (Note 1) 1,038,072 Unrealized depreciation on OTC swap contracts (Note 1) 2,449,226 Premium received on OTC swap contracts (Note 1) 482,317 Unrealized depreciation on forward currency contracts (Note 1) 1,056,236 Unrealized depreciation on forward premium swap option contracts (Note 1) 570,339 Written options outstanding, at value (premiums $4,318,882) (Notes 1 and 3) 4,241,145 TBA sale commitments, at value (proceeds receivable $11,826,094) (Note 1) 11,914,375 Other accrued expenses 141,390 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $392,345,364 Undistributed net investment income (Note 1) 8,719,551 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (89,994,181) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 22,428,360 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $116,026,441 Number of shares outstanding 16,055,458 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.23 Computation of net asset value Class IB Net assets $217,472,653 Number of shares outstanding 30,064,571 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.23 The accompanying notes are an integral part of these financial statements. 32 Putnam VT Div ersified Income Fund Statement of operations Six months ended 6/30/14 (Unaudited) Investment income Interest (including interest income of $3,090 from investments in affiliated issuers) (Note 5) $10,464,142 Dividends 35,826 Total investment income Expenses Compensation of Manager (Note 2) 935,312 Investor servicing fees (Note 2) 174,031 Custodian fees (Note 2) 54,976 Trustee compensation and expenses (Note 2) 11,087 Distribution fees (Note 2) 284,643 Administrative services (Note 2) 3,567 Other 147,063 Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,953,743 Net realized loss on swap contracts (Note 1) (3,288,399) Net realized loss on futures contracts (Note 1) (1,284,403) Net realized loss on foreign currency transactions (Note 1) (669,518) Net realized gain on written options (Notes 1 and 3) 1,994,655 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 178,743 Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the period 2,321,997 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/14* 12/31/13 Decrease in net assets Operations: Net investment income $8,889,289 $22,760,100 Net realized gain on investments and foreign currency transactions 706,078 5,460,082 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,500,740 2,899,808 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (9,571,123) (4,499,706) Class IB (17,778,297) (10,005,596) Decrease from capital share transactions (Note 4) (11,062,946) (104,341,636) Total decrease in net assets Net assets: Beginning of period 359,815,353 447,542,301 End of period (including undistributed net investment income of $8,719,551 and $27,179,682, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 33 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 6/30/14† .19 .08 (.62) — * .38 * 2.64 * 82 * 12/31/13 .42 .16 (.26) — .75 5.71 234 12/31/12 .37 .43 (.42) — .77 5.24 170 12/31/11 .41 (.60) (.78) — f,g .76 5.55 155 12/31/10 .72 .23 (1.21) — .74 h 9.41 115 12/31/09 .61 2.29 (.51) — .77 i,j 9.07 i 168 Class IB 6/30/14† .19 .07 (.60) — * .50 * 2.51 * 82 * 12/31/13 .40 .16 (.24) — 1.00 5.45 234 12/31/12 .35 .43 (.40) — 1.02 4.99 170 12/31/11 .39 (.60) (.76) — f,g 1.01 5.30 155 12/31/10 .70 .23 (1.19) — .99 h 9.13 115 12/31/09 .61 2.30 (.49) — 1.02 i,j 8.95 i 168 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover excludes TBA purchase and sale commitments. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.01% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.13% of average net assets. j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets for the period ended December 31, 2009. The accompanying notes are an integral part of these financial statements. 34 Putnam VT Div ersified Income Fund Notes to financial statements 6/30/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through June 30, 2014. Putnam VT Diversified Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment Putnam VT Div ersified Income Fund 35 in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied bydealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to gain exposure to interestrates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’sportfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearing-house guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of 36 Putnam VT Div ersified Income Fund the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’sportfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,955,393 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $3,831,487 and may include amounts related to unsettled agreements. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million ($315 million prior to June 27, 2014) unsecured committed line of credit and a $235.5 million ($185 million prior to June 27, 2014) unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate Putnam VT Div ersified Income Fund3 7 plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% (0.02% prior to June 27, 2014) of the committed line of credit and 0.04% ($50,000 prior to June 27, 2014) of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country ofinvestment. At December 31, 2013, the fund had a capital loss carryover of $84,364,719 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $17,089,018 $13,477,283 $30,566,301 * 19,568,782 N/A 19,568,782 12/31/16 34,229,636 N/A 34,229,636 12/31/17 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $379,437,802, resulting in gross unrealized appreciation and depreciation of $21,918,233 and $3,001,584, respectively, or net unrealized appreciation of $18,916,649. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 52.6% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion and 0.465% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $59,244 Class IB 114,787 Total $174,031 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $215, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 38 Putnam VT Div ersified Income Fund The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $284,643 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA commitments aggregated $264,679,381 and $266,516,512, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap Written option Written option contract amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period USD 86,859,600 $238,864 $— $— EUR 97,988,000 $— $— $— Options opened USD 214,414,430 2,371,650 890,000,000 3,909,688 EUR 139,331,000 130,595 — — Options exercised USD — EUR — Options expired USD — — (48,000,000) (197,500) EUR — Options closed USD (186,596,530) (342,413) (408,000,000) (1,661,407) EUR (143,236,000) (130,595) — — Written options outstanding at the end of the reporting period USD 114,677,500 $2,268,101 $434,000,000 $2,050,781 EUR 94,083,000 $— $— $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/14 Year ended 12/31/13 Six months ended 6/30/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 117,644 $871,521 286,991 $2,109,654 1,583,189 $11,616,271 3,963,791 $29,092,914 Shares issued in connection with reinvestment of distributions 1,340,493 9,571,123 620,649 4,499,706 2,486,475 17,778,297 1,380,082 10,005,596 1,458,137 10,442,644 907,640 6,609,360 4,069,664 29,394,568 5,343,873 39,098,510 Shares repurchased (1,485,327) (10,994,271) (3,105,689) (22,838,866) (5,435,244) (39,905,887) (17,348,305) (127,210,640) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund * $12,455,940 $72,756,502 $85,212,442 $3,090 $— Total $— * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Putnam VT Div ersified Income Fund 39 Note 6 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7 — Unfunded loan commitments As of the close of the reporting period, the fund had unfunded loan commitments of $40,789, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments WR Grace & Co. $40,789 Totals Note 8 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $137,600,000 Purchased swap option contracts (contract amount) $165,000,000 Written TBA commitment option contracts (contract amount) (Note 3) $275,100,000 Written swap option contracts (contract amount) (Note 3) $240,000,000 Futures contracts (number of contracts) 900 Forward currency contracts (contract amount) $223,900,000 OTC interest rate swap contracts (notional) $602,300,000 Centrally cleared interest rate swap contracts (notional) $1,178,800,000 OTC total return swap contracts (notional) $317,600,000 OTC credit default contracts (notional) $11,500,000 Warrants (number of warrants) 37 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $163,183 Payables $217,243 Foreign exchange contracts Receivables 531,913 Payables 1,056,236 Equity contracts Investments 4,181 Payables — Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 4,837,848* Unrealized depreciation 12,058,527* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 40 Putnam VT Div ersified Income Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(158,884) $(158,884) Foreign exchange contracts — — (633,786) — $(633,786) Interest rate contracts (409,557) (1,284,403) — (3,129,515) $(4,823,475) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $331,948 $331,948 Foreign exchange contracts — — — 201,057 — $201,057 Equity contracts 786 — $786 Interest rate contracts — (346,652) (322,015) — (5,033,714) $(5,702,381) Total Putnam VT Div ersified Income Fund 4 1 Note 10 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts* # $3,258 $— $— $— $4,902 $61,266 $— $— $282,481 $— $— $— $— $351,907 Centrally cleared interest rate swap contracts § — — 795,491 — 795,491 OTC Total return swap contracts* # 901 373,203 — 161,364 84,689 — 620,157 OTC Credit default contracts* # 18,239 6,105 — — 134,170 — 4,669 — 163,183 Futures contracts § — 1,999 — — — 1,999 Forward currency contracts # 62,431 53,050 — 75,035 33,055 50,718 6,089 20,546 95,321 — 82,878 3,994 48,796 531,913 Forward premium swap option contracts # — — — 23,456 — — 319,493 — 74,505 — 417,454 Purchased swap options** # 289,896 — 289,896 Purchased options** # — 2,031,083 — 2,031,083 Total Assets Liabilities: OTC Interest rate swap contracts* # $45,406 $— $— $50,300 $— $428,386 $608,176 $— $344,513 $— $— $— $— $1,476,781 Centrally cleared interest rate swap contracts § — — 934,860 — 934,860 OTC Total return swap contracts* # 5,970 349,350 — 269,560 80,465 26,921 38,629 — 2,776 — 773,671 OTC Credit default contracts* # — 47,130 164,523 5,590 — 217,243 Futures contracts § — 103,212 — — — 103,212 Forward currency contracts # 64,913 123,643 — 98,199 103,650 106,868 62,763 62,461 152,563 — 120,448 63,774 96,954 1,056,236 Forward premium swap option contracts # — — — 43,610 — — 396,859 — 129,870 — 570,339 Written swap options # 560,077 — 1,797,968 — 2,358,045 Written options # — 1,883,100 — 1,883,100 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(249,950) $— $— $(201,814) $— $(614,714) $(781,766) $— $(1,724,716) $— $— $— $— Net amount $(51,691) $(40,635) $(139,369) $— $25,571 $— $— $(41,915) $(102,684) $(101,213) $(37,570) $(59,780) $(48,158) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. (Note 1) ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 42 Putnam VT Diversified Income Fund Putnam VT Diversified Income Fund 43 Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 41,650,912 1,425,053 3,915,648 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. 44 Putnam VT Div ersified Income Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the IndependentTrustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2014. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements again in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable PaulG.Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under Putnam VT Div ersified Income Fund 45 management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-managementcontracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at thattime. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance arewarranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of their returns with 46 Putnam VT Div ersified Income Fund the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP (Underlying Funds) — General Bond Funds) for the one-year, three-year and five-year periods ended December 31, 2013 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 2nd 1st For each of the one-year and five-year periods ended December 31, 2013, your fund’s performance was in the top decile of its Lipper peer group. Over the one-year, three-year and five-year periods ended December 31, 2013, there were 57, 43 and 37 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investorservicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Putnam VT Div ersified Income Fund 4 7 This page intentionally left blank. 48 Putnam VT Div ersified Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Diversified Income Fund 4 9 This report has been prepared for the shareholders H502 of Putnam VT Diversified Income Fund. 289197 8/14 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 27, 2014 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 27, 2014
